Citation Nr: 1009777	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had Active Duty for Training (ACDUTRA) from June 
1983 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claim currently on appeal.  

This claim was previously denied by the Board in September 
2007.  Subsequently, the Veteran and the Secretary of VA 
filed a Joint Motion for Remand in October 2008 with the 
United States Court of Appeals for Veterans Claims (Court).  
This motion was granted by the Court and the case was 
returned to the Board.  In May 2009, the Board remanded the 
Veteran's claim so that he could be afforded a new VA 
examination.  

The Veteran was afforded a hearing at the Board's Central 
Office in Washington, DC in April 2005.  A written transcript 
of this hearing has been prepared and incorporated into the 
evidence of record.  In August 2007, the Veteran was notified 
that the Veterans Law Judge who performed his April 2005 
hearing was no longer with the Board.  However, the Veteran 
indicated in writing in August 2007 that he did not desire a 
new hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that it is at least as 
likely as not that the Veteran's schizophrenia manifested as 
a result of his ACDUTRA.  



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for schizophrenia have been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A.  101(24); 
38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A.  
101(22); 38 C.F.R. § 3.6(c).  Disorders diagnosed after 
discharge will still be service connected if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for schizophrenia.  As outlined below, the 
evidence of record demonstrates that the Veteran's 
schizophrenia manifested during, or was permanently 
aggravated by, his active military service.  As such, service 
connection for schizophrenia is warranted.  

The record contains a number of treatment records from before 
the Veteran's enlistment into active duty dated from November 
1979 to June 1980.  These records demonstrate that the 
Veteran was being treated for an adjustment reaction of 
adolescence and an adjustment reaction to adult life.  The 
physician found that he was experiencing some ambivalence in 
the relationship with his mother and step-father, especially 
surrounding the divorce and remarriage of his mother.  The 
Veteran also reported feeling like he was "going crazy" at 
this time.  

The Veteran's service treatment records do not demonstrate 
that the Veteran received additional treatment for a 
psychiatric or behavioral disorder during his military 
service.  According to the Veteran's March 1983 commission 
examination, his psychiatric condition was found to be normal 
and he was qualified for commission.  The Veteran's 
psychiatric condition was again described as normal during an 
October 1984 retention examination for the Army Reserves.  
Therefore, there is no evidence of a chronic psychiatric 
disorder during the Veteran's military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The first post-service evidence of psychiatric treatment is a 
hospitalization report from December 1986 through January 
1987.  Upon admission, the Veteran was noted to be withdrawn 
and unable to function.  He had become disorganized while 
working on a computer problem at school and had called his 
family and returned home.  He had then sat around the house 
in a preoccupied manner talking about a crime being committed 
in Philadelphia when no such crime had actually been 
reported.  The physician treated the Veteran and diagnosed 
him with a thought disorder.  In an October 1987 private 
medical report, the Veteran was diagnosed with recurrent, 
unspecified, bipolar disorder, presently without psychotic 
features.  

The first diagnosis of schizoaffective disorder is a May 1989 
private medical report.  The Veteran was hospitalized and 
noted to be disorganized and depressed.  The Veteran's 
insight and judgment were found to be poor at the time of 
admission, and the Veteran endorsed hallucinations and 
paranoid delusional thinking.  The Veteran was again 
hospitalized and diagnosed with schizoaffective disorder in 
March 1991.  

The Veteran was subsequently afforded a VA examination in 
January 1992.  The Veteran reported feeling depressed, 
confused, and anxious.  He stated that he did not function 
properly and could not seem to cope.  He reported having 
rambling thoughts in his head that he tried to control.  The 
examiner concluded that the proper diagnosis may be manic 
depressive disorder, but the felt it seemed more like 
schizoaffective disorder.  No etiological opinion was 
provided during this examination.  

Subsequent treatment records demonstrate that the Veteran was 
intermittently treated for schizophrenia from May 1989 to 
August 2003.  In May 2004, VA received a lay statement from a 
former professor at Union College.  The professor indicated 
that the Veteran had been one of his advisees as an 
undergraduate student.  The professor also noted that the 
Veteran left to join the Army as a junior, and prior to this, 
he was an outgoing and personable individual.  The professor 
noted that the Veteran returned to the school in the fall of 
1983.  The professor reported that upon the Veteran's return, 
he could not recognize him and he seemed like a different 
person.  Specifically, the professor noted that he did not 
seem to be "all together" and his grades were among the 
lowest in the class despite being given extra time to 
complete his school work.  

The record also contains a private psychiatric evaluation 
from April 2005.  The examiner noted that the Veteran had a 
diagnosis of paranoid schizophrenia and that he was unable to 
actively hold down a job.  The Veteran reported that he began 
active duty in April 1983 and that immediately upon beginning 
basic training, he felt "ripped off and lied to."  The 
Veteran reported that he began to hear voices screaming at 
him and threatening to shoot him.  The Veteran stated that he 
told a doctor about the voices during his active duty but the 
doctor would not listen to him.  Examination revealed the 
Veteran to be somewhat unkempt with occasional rambling and 
paranoid thought content.  The examiner concluded that the 
Veteran appeared to be someone with chronic paranoid 
schizophrenia under partial control.  The examiner further 
opined that the Veteran's schizophrenia became active upon 
his entering military service in 1983.  The examiner noted 
that while the Veteran was not actually diagnosed with 
schizophrenia until several years after military service, the 
Veteran's experiences during his military service and his 
difficulties with organization were consistent with this 
condition.  

The Veteran was afforded an additional VA examination in 
February 2007.  The Veteran reported that his symptoms, 
including difficulty concentrating on meaningful activities, 
began in 1983.  Examination revealed the Veteran's behavior 
to be grossly inappropriate with examples of psychomotor 
retardation.  However, the Veteran was oriented with a normal 
affect and mood.  The Veteran was noted to have occasional 
delusions and hallucinations with grossly impaired thought 
processes, impaired judgment, and paranoid ideation.  After 
examining the Veteran and reviewing the case file, the 
examiner diagnosed the Veteran with paranoid type 
schizophrenia.  The examiner concluded that this disorder was 
not related to the Veteran's military service.  The examiner 
based this opinion on the fact that it appeared that the 
Veteran was having difficulties prior to enlisting in the 
military, and, that military service can often unmask dormant 
schizophrenia.  

The Veteran was afforded a final VA examination for his 
psychiatric disorder in June 2009.  The examiner noted 
reviewing the Veteran's claims file and interviewing the 
Veteran.  Upon examination, the Veteran reported a history of 
psychiatric trouble with the onset of symptoms during his 
military service.  The Veteran again reported hearing voices 
during his military service.  Examination revealed the 
Veteran to be somewhat disheveled in appearance.  His 
thoughts were noted to be logical and coherent and there was 
no current evidence of psychosis.  The examiner noted that 
the Veteran had a history of hallucinations, but this was not 
evident at the time of examination.  

The examiner concluded that, based on a review of the 
evidence of record, the Veteran did have psychiatric 
difficulties prior to his enlistment with the military.  
However, the examiner felt it was unclear and speculative to 
state that these were symptoms of a thought disorder, and the 
examiner noted that the Veteran's previous symptoms did not 
imply that he had a chronic mental illness prior to service.  
The examiner concluded that it was at least as likely as not 
that the Veteran's symptoms of schizophrenia manifested 
during, or as a result of, his military service.  The 
examiner based this opinion on the fact that there was no 
clear evidence of a preexisting thought disorder, as well as 
the May 2004 letter from the Veteran's professor that 
indicated a drastic change in the Veteran's overall behavior 
before and after his experiences while serving on active 
duty.  

The Veteran has also provided a great deal of lay testimony 
in support of his claim.  The Veteran testified before a 
Decision Review Officer, with his father, in May 2004.  The 
Veteran again described hearing voices during basic training.  
The Veteran's father testified that the Veteran was a model 
adolescent when growing up, but that he was no longer able to 
connect with the Veteran upon his return from basic training.  
The Veteran and his father also testified at the Board's 
Central Office in April 2005.  The Veteran denied hearing any 
voices prior to his basic training.  The Veteran's father 
described the Veteran as confused and disoriented since he 
returned from basic training and finished college.  It was 
noted that it took the Veteran 2 years to finish his senior 
year and that his grades were mostly C's.  

Based on the above evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board concludes that the 
Veteran is entitled to service connection for schizophrenia.  
According to the April 2005 private examination report, the 
Veteran's schizophrenia became active as a result of his 
entering basic training.  The June 2009 VA examiner also 
concluded that it was at least as likely as not that the 
Veteran's symptoms of schizophrenia manifested during, or as 
a result of, his military service.  This evidence, considered 
in conjunction with the testimony of the Veteran and his 
father, suggests that the Veteran's schizophrenia manifested 
as a result of his active military service.  

The Board recognizes that the February 2007 VA examiner 
concluded that this disorder was not related to the Veteran's 
military service.  However, the examiner based this opinion 
on the fact that the Veteran exhibited symptoms prior to his 
enlistment with the military.  The June 2009 VA examiner 
agreed that the Veteran exhibited adjustment problems prior 
to military service.  However, this examiner concluded that 
these symptoms were not indicative of a chronic psychiatric 
disorder or a thought disorder.  In light of this conclusion, 
as well as the similar conclusion provided by the April 2005 
private examiner, the Board concludes that a preponderance of 
the evidence is not against the Veteran's claim.  

Having resolved all reasonable doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to service 
connection for schizophrenia.  See 38 U.S.C. § 5107(b).  As 
such, the Veteran's claim is granted. 


ORDER

Entitlement to service connection for schizophrenia is 
granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


